REQUESTED BY: Senator Sandra K. Scofield Nebraska State Legislature 2000 State Capitol Lincoln, Nebraska 68509
Dear Senator Scofield:
You have asked if LB 662 of the Eighty-ninth Legislature, First Session (1985), which is on final reading, contains more than one subject.
The title to LB 662 is quite long and no useful purpose would be gained by quoting the same verbatim herein. We note, however, that it recites that it is "an act relating to schools," the statutes to be amended, and analyzes much of the details of the bill.
Section 14 of Article III of the Constitution of Nebraska provides in part that "no bill shall contain more than one subject, and the same shall be clearly expressed in the title." The purpose of this constitutional provision (limiting a legislative bill to the object expressed in the title) is to challenge the attention of those affected by the provisions of the proposed legislation and to prevent surreptitious legislation. Omaha Parking Authority v. City of Omaha, 163 Neb. 97, 77 N.W.2d 862 (1956). As a matter of law, it is not essential that the title to a legislative bill specify each and every clause in the proposed legislation. If the subject-matter is within the scope of the title, the constitutional requirement is met. As stated by the Nebraska Supreme Court:
   If an act has but one general object, no matter how broad that object may be, and contains no matter not germane thereto, and the title fairly expresses the subject of the bill, it does not violate Article III, Section 14, of the Constitution.
Anderson v. Tiemann, 182 Neb. 393, 408, 155 N.W.2d 322
(1967).
Applying the above quoted rule to LB 662, it appears to us that LB 662 contains but one subject and the title fairly expresses the subject of the bill. We are therefore of the opinion that LB 662 does not violate Section 14 of ArticleIII of the Constitution of Nebraska.
Very truly yours,
ROBERT M. SPIRE Attorney General
Harold Mosher Assistant Attorney General